977 F.2d 596
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Maurice B. MOORE, Petitioner-Appellant,v.UNITED STATES BUREAU OF PRISONS, Respondent-Appellee.
No. 92-3099.
United States Court of Appeals, Tenth Circuit.
Oct. 9, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Maurice B. Moore appeals an order of the United States District Court for the District of Kansas denying his petition for habeas corpus relief pursuant to 28 U.S.C. § 2241.   Incarcerated in the state correctional facility in Lansing, Kansas, Mr. Moore is serving a thirty-year state sentence for aggravated assault on a Kansas law enforcement officer and a concurrent ten-year federal sentence for the theft and transportation of the firearms used in that assault.


3
Moore commenced his state sentence in February, 1986.   In August, 1987 and pursuant to a writ of habeas corpus ad prosequendum, Moore was transferred from the Lansing facility to the Northern District of Ohio for federal prosecution of the firearms violations.   He was convicted in April of 1988 and returned to the Lansing facility in May of that year.


4
Moore contends that he is entitled to jail credit towards his federal sentence for the period he spent outside the Lansing facility while being prosecuted in federal court.   The district court found that, pursuant to 18 U.S.C. § 3568, Moore was not entitled to credit against the federal sentence because he received credit against his state sentence for that period and because the two sentences were for separate criminal acts.


5
We agree that Mr. Moore is entitled to no relief.   Petitioner's motion to proceed in forma pauperis is GRANTED.   Petitioner's motion to consolidate this appeal with cases 92-3006 and 91-3348 is DENIED.   The order of the United States District Court for the District of Kansas denying habeas relief is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3